Citation Nr: 0324389	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1970 to September 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a 
skin disorder.

The veteran's claim was previously before the Board in August 
2001, June 2002, and May 2003.  In August 2001, the Board 
remanded the veteran's claim for additional development.  
However, the veteran failed to report for a VA examination.  
In June 2002, the Board requested another VA examination, 
which was performed in March 2003.  In May 2003, the Board 
remanded the veteran's claim to the RO for notification of 
the veteran of the results of a March 2003 VA examination and 
review of the veteran's claim, pursuant to Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The case has now been returned to the 
Board for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  During service, the veteran was treated for lymphanitis 
of the inner thigh, athlete's foot, and blisters of the toe.

3.  Following service, the veteran was diagnosed with a 
herpes Zoster rash; xerosis of the hands; actinic keratosis 
of the chest, back, and legs; and acrochordons of the chest 
and back.

4.  The medical evidence does not establish that the 
veteran's current skin disorders are causally or 
etiologically related to the veteran's active service. 


CONCLUSION OF LAW

A skin disorder was not incurred or aggravated during 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a skin disorder on the basis that he was 
exposed to Agent Orange during his service.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and supplemental statement of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  The 
RO indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the rating decision, statement of the case, and 
supplemental statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claim.  Similarly, the June 2001 statement 
of the case, May 2001 and 2003 letters to the veteran, from 
the RO, and the July 2003 supplemental statement of the case 
notified the veteran of the provisions of the VCAA, the kind 
of information needed from him, and what he could do to help 
his claim, as well as the VA's responsibilities in obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded several VA examinations.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.   In addition, a veteran is entitled to 
a presumption of service connection where a veteran has 
served continuously for 90 days and a chronic disability is 
manifested to a degree of 10 percent or more within one year 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under certain specified 
conditions, even though there is no evidence of such a 
disease during the veteran's period of service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases will be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also met: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
multiple myeloma, prostate cancer, respiratory cancers (of 
the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  See 38 C.F.R. § 3.309(e).  

A presumption of exposure to Agent Orange is not warranted 
where a veteran does not have one of the diseases listed at 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
See McCartt v. West, 12 Vet. App. 164 (1999).  A presumption 
of service connection based on exposure to herbicides is not 
warranted for any condition for which the Secretary of the 
Department of Veterans Affairs has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 
38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F. 3d 1039 (Fed. 
Cir. 1994).

The evidence of record consists of the veteran's service 
medical records, VA medical records, and VA examination 
reports. 

The veteran's March 1970 Report of Medical History indicates 
that the veteran denied having any skin diseases.  The 
contemporaneous Report of Medical Examination indicates that 
clinical evaluation of the veteran's head, neck, face, and 
scalp was normal, as was his skin and lymphatic system.  

An October 1973 service medical record indicates that the 
veteran had blisters on his feet.

A January 1974 service medical record indicates that the 
veteran was treated for athlete's foot.

In June 1974, the veteran complained of having lumps on his 
inner thighs, which was diagnosed as lymphanitis, probably 
related to a tick bite near the area.

The veteran's August 1974 Report of Medical Examination 
states that clinical evaluation of the veteran's skin and 
lymphatic system were normal.  

A June 2000 VA medical record indicates that the veteran 
complained of a rash, which started on his left hip and 
spread to his right groin and buttock area.  The veteran 
complained that the rash was painful and pruitic.  
Examination showed a patch of echymosis on the lateral hip 
and a maculo-papular rash along the L1 distribution.  The 
assessment was herpes Zoster of the L1 distribution.

A January 2001 VA examination report notes that the veteran 
complained of a skin rash, which occurred about once a year.  
The veteran reported that he was told his that he had a virus 
on the left side of his abdomen, which the examiner noted 
"sound[ed] like herpes zoster."  The examiner noted that 
the veteran was treated with antibiotics and that the rash 
had cleared.  Examination was negative for abnormalities of 
the skin.  The diagnosis was a history of herpes zoster, 
which the examiner found could not be related to Agent Orange 
exposure.

The veteran was afforded another VA examination in March 
2003.  According to the dermatology examination report, the 
veteran reported that, 15 years earlier, his hands began to 
peel.  He complained of blotches on his chest, back, and 
legs; a skin lump on his left upper abdomen; and an increase 
in the number of moles on his back.  He also complained that 
all of the symptoms, except the flaking and peeling of the 
skin on his hands, are intermittent.  He stated that the 
flaking and peeling of his hands was constant and complained 
of pain over the moles on his chest and back, with some 
bleeding and pruritis.  He reported that he treated his skin 
with over-the-counter hand lotion, which caused his skin to 
be less dry, but did not improve his other symptoms.  

Physical examination showed that the veteran had flaking and 
peeling of the palmar and dorsal surfaces of the skin on his 
hands.  On his chest, back, and legs, the veteran had 
multiple, small, flat hyperkeratotic skin-colored macules, 
with a dry, hard, rough scale on an erythematous base.  The 
examiner noted that these lesions were in sun-exposed areas, 
and that there were a number of acrochordons in those same 
areas.  The acrochordons were described as soft, skin color 
to brown pedunculated growths, which occurred near the 
bilateral axilla, under the infra-mammary fold of the left 
breast, and scattered across the veteran's trunk and back.  
There was no visible or palpable lesion of the skin on the 
veteran's left upper abdomen.  There was no evidence of 
ulceration, exfoliation, or crusting of the skin.  There was 
also no evidence of associated systemic or nervous 
manifestations.    The diagnoses were xerosis of the hands; 
actinic keratosis lesions on the sun-exposed areas of the 
chest, back, and legs; acrochordons of the chest and back; 
and normal skin of the left upper abdomen, without lesions or 
masses.  The examiner concluded that the veteran's xerosis of 
the hands was chronic, but was not related to the veteran's 
active service, as xerosis has a genetic predisposition.  The 
examiner also found that the veteran's actinic keratosis was 
chronic, but was not related to the veteran's active service, 
as there was no causal event while the veteran was on active 
duty.  As to the veteran's acrochordons, the VA examiner 
likewise concluded that the acrochordons were a chronic 
disorder, unrelated to the veteran's service, as there was no 
evidence of treatment for such a disorder during the 
veteran's service.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for skin 
disorder, to include as secondary to Agent Orange exposure.  
See 38 U.S.C.A. §§ 1110, 1131 (an award of service connection 
requires that the veteran incur a disease or disability 
during service).   Although the Board recognizes that the 
veteran had foreign service, which may have been in Vietnam, 
the objective information from the veteran's medical records 
shows that the veteran did not have a presumptive disease 
associated with exposure to Agent Orange.  In this regard, 
the Board notes that the veteran did not have a skin disorder 
listed at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Moreover, there is no medical evidence of a nexus 
linking the veteran's current skin disorder to his service.  
While the Board also acknowledges that the veteran was 
treated in service for athlete's foot and lymphanitis of the 
thigh, the veteran's service medical records are negative for 
complaints, diagnosis, or treatment of a chronic skin 
disorder or symptomatology related to his current skin 
disorders.  In this regard, the Board notes that the 
veteran's service medical records were negative for continued 
treatment for his athlete's foot and lymphanitis and the 
veteran had a normal skin evaluation discharge, indicating 
that his athlete's foot and lymphanitis were acute.  See 
38 C.F.R. § 3.303(b) (isolated findings are insufficient to 
establish chronicity).  Similarly, the Board notes that the 
veteran reported that his current skin disorders did not 
begin until approximately 1988.   See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  Additionally, the March 2003 VA examiner 
clearly found that the veteran's current skin disorders were 
unrelated to his active service, and that the veteran's 
current skin disorders had their onset after his service.  As 
such, the Board finds that the March 2003 opinion by the VA 
examiner, which was based on review of the entire evidentiary 
record, consideration of the veteran's assertions and 
history, and examination of the veteran to be persuasive.  

In short, the veteran has not provided any evidence, other 
than his statements, demonstrating that he had a chronic skin 
disorder during service, nor has he provided any evidence 
otherwise linking his current skin disorders, as diagnosed by 
the VA examiner, to his active service.  As a causal link 
between the veteran's current skin disorders and his service 
has not been established, and because the veteran is a 
layperson without medical training or expertise, his 
contentions do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).  Accordingly, without competent medical evidence 
of a causal link between the veteran's skin disorders and the 
veteran's active service, the Board finds that the veteran is 
not entitled to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a skin disorder, including as secondary to 
Agent Orange exposure.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107(b), as amended, are not applicable, and 
the appeal is denied.


ORDER

Service connection for a skin disorder, to include as 
secondary to Agent Orange exposure, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



